Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 1 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

UNITED STATES OF AMERICA Protective Order
Vv. BHCr. 463 (DLC
USDC SDNY mney
EMILIANO BOMBA, et al., DOCUMENT
ELECTRONICALLY FILED
Defendants. DOC #:
DATE FILED: _{|A4/ 2020

 

 

 

 

 

 

 

 

 

WHEREAS, the United States of America seeks to provide in unredacted form certain
evidence pursuant to Rule 16 of the Federal Rules of Criminal Procedure; and

WHEREAS, some material that the Government seeks to provide (i) contains sensitive
information that affects the privacy and confidentiality, including personally identifiable
information, of specific individuals; (ii) could jeopardize or impede, if prematurely disclosed, the
Government’s ongoing criminal investigations of additional individuals; and (iii) is not authorized
to be disclosed to the public or disclosed beyond that which is necessary for the defense of this
action; and

WHEREAS, the Government is willing, under the conditions set forth below, to produce
such materials;

IT 1S HEREBY agreed, by and between the United States of America, Audrey Strauss,
Acting United States Attorney, by Stephanie Lake, Sheb Swett, and Aline R. Flodr, Assistant
United States Attorneys, of counsel, and defendants, EMILIANO BOMBA, ANDY GARIBALDI
LOPEZ, JOSE BAEZ, ZALMAND ZIRKIND, a/k/a “Zal,” and BENZION ZIRKIND, a/k/a
“Ben,” by and through their respective counsel, that:

l(a). Any material reflecting (i) sensitive identification information (including, but not

limited to, names, telephone numbers, addresses, email addresses, dates of birth, Social Security

 

 

 

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 2 of 10
Case 1:19-cr-00463-DLC Document113-1 Filed 09/24/20 Page 2 of 10

numbers, bank account information, credit card information, other sensitive financial information,
and driver’s license information) or (ii) that the government designates or has previously
designated, as “Confidential Information” (which may include but is not limited to (a) material the
disclosure of which the Government in good faith believes could jeopardize any ongoing criminal
investigation or otherwise prejudice the due administration of justice or otherwise interfere with a
fair trial, and (b) video recordings, photographs, audio recordings, judicially authorized wiretap
intercepts, wiretap applications, and line sheets and transcripts of judicially authorized wiretap
intercepts) is deemed “Confidential Information” and shall be so identified by the Government.

I(b). Any defendant may object to the designation pursuant to paragraph 1 (a) of any
material the Government designates, or previously has designated, as Confidential Information. In
the event of such an objection, the Government and the defendant concerned shall meet and confer
in an effort to resolve the issue. To whatever extent they fail to resolve the issue, the objector may
file a motion for an order removing the designation from specified material. The Government
thereupon will have the burden of justifying the continuation of that designation. The material shall
remain designated as Confidential Information unless and until either (i) the Government and the
defendant concerned agree otherwise or (ii) the Court rules to the contrary.

2. Confidential Information disclosed to the defendants or to their counsel during the
course of proceedings in this action:

(a) Shall be used by the defendants and their counsel only for purposes of preparing
for and conducting pre-trial proceedings, trial, and/or any appeal of this action;
(b) Shall be maintained in a safe and secure manner solely by the defendants and their

counsel, and the Confidential Information and the contents thereof shall not be disclosed or

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 3 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 3 of 10

otherwise shared in any form by the defendants or their counsel except as set forth in paragraph
2(c) below;
(c) May be disclosed by the defendants or their counsel only to the following persons

(hereinafter “Designated Persons”): |

i) investigative, secretarial, clerical, and paralegal student personnel, or any
interpreter or translator, employed full-time or part-time by the defendants’ counsel;

(ii) independent expert witnesses, investigators, or advisors retained by the
defendants’ counsel in connection with this action;

(iii) potential witnesses, but only insofar as defense counsel may show the
Confidential Information to potential witnesses without these individuals retaining copies of the
Confidential Information; and

(iv) such other persons as hereafter may be authorized by the Court upon motion
by the defendant; and

(d) Except for material that has been made part of the record of this case, all documents

subject to this Protective Order must be securely destroyed or deleted by defense counsel, or
returned to the Government’s attorneys, including seized ESI disclosure material, within 30 days
of the expiration of the period for direct appeal from any verdict in the above-captioned case; the
period of direct appeal from any order dismissing any of the charges in the above-captioned case;
the granting of any motion made on behaif of the Government dismissing any charges in the above-
captioned case; or the expiration of the period for the filing of a petition pursuant to 18 U.S.C.

§ 2255; or upon Order of the Court, whichever occurs first.

 

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 4 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 4 of 10

3. The Government has advised that information that may be subject to disclosure in this
case may be contained within ESI that the Government has seized, pursuant to warrants issued
during the course of the investigation, cell phones, and other devices and storage media.

4. The Government is authorized to disclose to counsel for the defendants, for use solely
as permitted herein, the entirety of such seized ES] as the Government believes may contain
Confidential Information (“the seized ESI disclosure material”). The defendant, defense counsel,
and personnel for whose conduct counsel is responsible, i.e., personnel employed by or retained
by counsel, may review the seized ESI disclosure material to identify items pertinent to the
defense. They shall not further disseminate or disclose any portion of the seized ESI disclosure
material except as otherwise set forth under this Order.

5. This Order places no restriction on a defendant’s use or disclosure of ESI that originally
belonged to the defendant.

6. The defendants and their counsel shall provide a copy of this Order to Designated
Persons to whom they disclose Confidential Information or Sensitive Material pursuant to
paragraph 2(c). Prior to disclosure of Confidential Information to Designated Persons, pursuant
to paragraph 2(c), any such Designated Person shall agree to be subject to the terms of this Order
by signing a copy hereof and providing such copy to the individual defendant’s counsel, who shall
retain such copy.

7. The provisions of this Order shall not be construed as preventing the disclosure of any
information in any motion, hearing, or other pre-trial proceeding held in connection with the

above-referenced action or to any District Judge or Magistrate Judge of this Court for purposes of

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 5 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 5 of 10

the above-referenced action. Confidential Information should be redacted from any public court
filings, or should be filed under seal.

8. With respect to Confidential Information, any filings with any court shall be governed
by Rule 49.1 of the Federal Rules of Criminal Procedure.

9. The provisions of this Order shalf not terminate at the conclusion of this criminal
prosecution, and the Court will retain jurisdiction to enforce this Order following termination of
the case.

SO ORDERED:
Dated: New York, New York

Sept Z4_, 2020

THE HONORABLE DENISE L. COTE
UNITED STATES DISTRICT COURT JUDGE

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 6 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 6 of 10

AGREED AND CONSENTED TO:

GEOFFREY 5S. BERMAN
United States Attorney

by: _/s/ Sheb Swett Date: July 22, 2020
Stephanie Lake/Sheb Swett
/Aline R. Flodr
Assistant United States Attorneys

Date: 7- Zo £0

 

Neil'Schnster, Esq.
Counsel for ZALMUND ZIRKIND, a/k/a “Zal”

 

 

 
Case 1:19-cr-00463-DLC Document115 Filed 09/24/20 Page 7 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 7 of 10

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: _/s/ Sheb Swett Date: July 22, 2020
Stephanie Lake/Sheb Swett

/Aline R. Fledr
Assistant United States Attorneys

Aho Ch Ut J f Date: 07/22 .

Telesforo Del Valle, Esq.
Counsel for EMILIANO BOMBA

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 8 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 8 of 10

AGREED AND CONSENTED TO:

GEOFFREY 8S. BERMAN
United States Attorney

by: _/s/ Sheb Swett Date: July 22, 2020
Stephanie Lake/Sheb Swett
/Aline R. Flodr
Assistant United States Attorneys

LL? La Date: 7/27 fro

Michgél LJ {Nedick, Esq.
Michpe ut ANDY GARIBALDI LOPEZ

 

 

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 9 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 9 of 10

AGREED AND CONSENTED TO:

GEOFFREY 8S. BERMAN
United States Attorney

by: _/s/ Sheb Swett Date: July 22, 2020
Stephanie Lake/Sheb Swett
/Aline R. Flodr
Assistant United States Attorneys

Zo LEA

Grainne O’Neill, Esq.
Counsel for JOSE BAEZ

 

 

 

 
Case 1:19-cr-00463-DLC Document 115 Filed 09/24/20 Page 10 of 10
Case 1:19-cr-00463-DLC Document 113-1 Filed 09/24/20 Page 10 of 10

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney

by: _/s/ Sheb Swett Date: July 22, 2020
Stephanie Lake/Sheb Swett
/Aline R. Flodr -
Assistant United States Attorneys

Wp, Dblestug pa, Pee fo |

Matthew D. Myefs, Esq.
- Counsel for BENZION ZIRKIND, a/k/a “Ben”

 

10

 
